Citation Nr: 1740182	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION


The Veteran served on active duty from October 1985 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In a decision in June 2016, the Board denied service connection for sleep apnea.  The Veteran appealed and in February 2017, the United States Court of Appeals for Veterans Claims (Court) granted a February 2017 Joint Motion for Remand (JMR).  

In June 2016, the Board also remanded the issues of entitlement to higher ratings for posttraumatic stress disorder (PTSD), right knee patellofemoral syndrome, the propriety of the reduction for right knee instability, and a total disability rating based on individual unemployability (TDIU).  The Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's sleep apnea is related to his service.  



CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant the Veteran's claim of entitlement to service connection for sleep apnea, the only matter decided herein, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With regard to the claim of service connection for sleep apnea, in light of the record and the governing legal authority, the Board finds that the evidence is in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In April 2015 the Veteran testified that he has had sleep apnea since service, explaining that he started having sleep problems the day the Gulf War started.  He stated that during service his roommate complained about his snoring and he was diagnosed with sleep apnea in service.  He noted that he raised the issue of his sleep apnea when he was being separated from service and was advised to have VA do a sleep study.  

The Veteran's service treatment records show that on the March 1989 report of medical history the Veteran checked the box indicating that he had frequent trouble sleeping.  In December 1989 the Veteran complained of trouble sleeping in conjunction with a sore throat and coughing.  

After service, VA treatment records show a diagnosis of sleep apnea in June 2001.  Subsequent treatment records in December 2004 and July 2010 continue to document sleep apnea.  

On VA examination in January 2010 the examiner opined that the Veteran's obstructive sleep apnea was at least as likely as not caused by or a result of military service as he had symptoms to include snoring and daytime somnolence, which began in service.  The parties to the JMR found this opinion to be more probative than the Board did in its June 2016 decision.  They also gave more deference to the Veteran's lay report of in-service sleep problems (snoring and daytime somnolence) than the Board.  Thus considering the totality of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is equipoise on the question of a nexus between the Veteran's service and his sleep apnea.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


